Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 23, 2022

The Court of Appeals hereby passes the following order:

A22D0388. IN THE INTEREST OF D. M. P., A CHILD (GRANDMOTHER).

      In April 2021, the juvenile court entered an order terminating the parental
rights of Anthony Pinasco to the minor child D. M. P. Lois Pinasco, the paternal
grandmother of the child, had previously filed in the case a motion to intervene for
grandparent visitation. The court granted Lois’s motion to intervene, but, following
the termination of Anthony’s parental rights and a hearing on Lois’s motion for
grandparent visitation, the court denied the motion for grandparent visitation. Lois
filed this application for discretionary appeal.
      Under OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody” are directly
appealable. Thus, the juvenile court’s order here is directly appealable. Id.; see Cohen
v. Cohen, 300 Ga. App. 7, 8 (1) (684 SE2d 94) (2009); Taylor v. Curl, 298 Ga. App.
45, 45 (679 SE2d 80) (2009). Under Georgia law, “[v]isitation is considered a
custody issue.” Daniels v. Barnes, 289 Ga. App. 897, 899 n. 1 (658 SE2d 472)
(2008); see also OCGA § 19-9-41 (4) (defining “child custody proceeding” as “a
proceeding in which legal custody, physical custody, or visitation with respect to a
child is in issue”). Thus, the order Lois seeks to appeal is directly appealable.
      This Court will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Lois shall have ten days from the date of this order
to file a notice of appeal with the trial court. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/23/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.